DETAILED ACTION
This office action is in response to amendment filed on Oct. 29, 2021.
Claims 1, 16-20, 27, and 29-38 have been amended.
Claims 1-38 are pending in this application.

Claim Objections
Claims 2-15 and 21-33 are objected to because the claims status are unclear.  
After amending claims, claims 2-15 and 21-26 have been indicated “Withdrawn” and claims 28-33 have been indicated “Currently Amended and Withdrawn”. If applicant wants to cancel the claims, the status should be “Cancelled”.  If applicant wants to amend claims, the status should be “Currently Amended”.  For the purpose of examination, examiner treats “Withdrawn” claim status as “Original” claim status, examiner treats “Currently Amended and Withdrawn” status as “Currently Amended” status  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15-17, and 20, 24, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni et al. (US Pub. No. 20190213116 A1 hereinafter “Kulkarni”), and in view of Baughman et al. (U.S. Pub. No. 20180341868 A1 hereinafter “Baughman”) and further view of Culibrk et al. (U.S. Pub. No. 20200310948 A1 hereinafter “Culibrk”)
Per claim 1
A System, of computer software recorded on a system of computer hardware, for testing an artificial intelligence (AI) System(s) (STAIS), wherein the artificial intelligence system(s), to be tested, is/are herein distinctively and specifically described as an under-test artificial intelligence System(s) (UTAIS), comprises an Al test solution wherein the Al test solution comprises
Kulkarni discloses
e. one or more AI-based test modeling engine(s)/program(s) using Al techniques for discovering existing Al function test models ([0004] “the corresponding object through an Artificial Intelligence (AI) model…executing the automated testing script to test one or more functions of the display page supporting the test scenario.”) and 
f. one or more AI-based test scripting engine(s)/program(s) using AL techniques for assisting new script derivation ([0003] “The system correlates the information from the test scenario and context file and employs a trained Artificial Intelligence (AI) model to apply a template to the correlated data to generate the automated testing script.”)
Kulkarni does not disclose
assisting derivation of new AI function test models.
But Baughman discloses
assisting derivation of new AI function test models ([0042] “The information derived from the special tests (i.e., special testing data) are incorporated into the cognitive profile for AI agent 115 and AI agents 125A-N.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kulkarni and teaching of Baughman including assisting derivation of new AI function test models in order to provide AI module that analyzes cognitive profiles by identifying and classifying the interactions within the respective cognitive profiles to provide entities to each AI agent. 6
Kulkarni and Baughman do not disclose
g. one or more AI-based test case engine(s)/program(s) using Al techniques for selecting test cases; h. one or more AI-based debugging engine(s)/program(s) using Al techniques 
However, Culibrk discloses
g. one or more AI-based test case engine(s)/program(s) using Al techniques for selecting test cases ([0014] “the test case selection system may use machine learning and/or artificial intelligence to generate and/or update test case selection models for the selection of test cases”)
h. one or more AI-based debugging engine(s)/program(s) using Al techniques for detecting bugs and analyzing detected bugs ([0028] “The game tester 150 and/or automated testing system 154 may document details of any detected bug, such as when it was detected (e.g., time into the start of the race), where it was detected (e.g., which part of the race track), what was the nature of the bug”); and 
one or more AI-based test data recommendation engine(s)/program(s) using Al techniques for recommending test data ([0021] “The test case selection models may provide feedback as to any suggested changes [recommending data] to parameters pertaining to test cases.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni and Baughman and further including one or more AI-based test case engine(s)/program(s) using Al techniques for selecting test cases; one or more AI-based debugging engine(s)/program(s) using Al techniques for detecting bugs and analyzing detected bugs; one or more AI-based test data recommendation engine(s)/program(s) using Al techniques for recommending test data as taught by Culibrk in order to provide a 

Per claim 5
Claim 5 is the same subject matter as claim 1 and is rejected the same reason set forth in connection of the rejection of claim 1 above.

Per claim 15
The rejection of claim 5 is incorporated
Kulkarni further discloses
a user assisted Al test modeling program(s) ([0030] “The UI 140 provides access for a user, such as the developer 110, to the automated testing script generation system 100, and more specifically, to the functionality provided by AI module 150.”)
Kulkarni does not disclose
b. an AI-based test model classification program(s); c. an AI-based test model comparison program(s); d. an AI-based test model recommendation program(s) and e. an AI-based test model quality assessment program(s).
But Culibrk discloses
b. an AI-based test model classification program(s) ([0016] “The test case selection model, therefore, may be defined by weights associated with the data types.  In some cases, these weights may include coefficient multipliers of corresponding data types to generate an output of the test case selection model.”
c. an AI-based test model comparison program(s) ([0015] “in example embodiments, the performance of updated test case selection models may be compared to a previous iteration of the test case selection models.”)
d. an AI-based test model recommendation program(s) ([0021] “The test case selection models may provide feedback as to any suggested changes [recommending data] to parameters pertaining to test cases.”) and 
e. an AI-based test model quality assessment program(s) ([abstract] “A test case selection system and method uses a test selection model to select test cases from a library of test cases to be used for quality assurance (QA) testing of a software application”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni and Baughman and further including an AI-based test model classification program(s); an AI-based test model comparison program(s); an AI-based test model recommendation program(s) and an AI-based test model quality assessment program(s) as taught by Culibrk in order to provide a selection system and method uses a test selection model to select test cases from a library of test cases to be used for quality assurance testing of a software application to maximize the chances of finding bugs from executing the selected test cases.

Per claim 16
The rejection of claim 1 is incorporated
Kulkarni further discloses
an AI-based test script search and selection ([0004] “determining a script template based on the processing and the selected automation tool; applying, based on the processing, the script template to the intended interaction and the correlated object to generate an automated testing script for the selected automating tool”)
c. an AI-based test script generation ([0004] “determining a script template based on the processing and the selected automation tool; applying, based on the processing, the script template to the intended interaction and the correlated object to generate an automated testing script for the selected automating tool”)
Kulkarni does not disclose
an AI-based test script classification; an AI-based test script recommendation; and an AI-based test script quality assessment.
Culibrk further discloses
b. an AI-based test script classification ([0016] “The test case selection model, therefore, may be defined by weights associated with the data types.  In some cases, these weights may include coefficient multipliers of corresponding data types to generate an output of the test case selection model.”)
d. an AI-based test script recommendation ([0021] “The test case selection models may provide feedback as to any suggested changes [recommending data] to parameters pertaining to test cases.”) and 
e. an AI-based test script quality assessment ([abstract] “A test case selection system and method uses a test selection model to select test cases from a library of test cases to be used for quality assurance (QA) testing of a software application”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni and Baughman and further including an AI-based test script classification; an AI-based test script recommendation; and an AI-based test script quality assessment as taught by Culibrk in order to provide a selection system and method uses a test selection model to select test cases from a library of test cases to be used for quality assurance testing of a software application to maximize the chances of finding bugs from executing the selected test cases.

Per claim 17
The rejection of claim 1 is incorporated
Kulkarni further discloses
an AI-based test case search and selection ([0004] “determining a script template based on the processing and the selected automation tool; applying, based on the processing, the script template to the intended interaction and the correlated object to generate an automated testing script for the selected automating tool”)
c. an AI-based test case generation ([0004] “determining a script template based on the processing and the selected automation tool; applying, based on the processing, the script template to the intended interaction and the correlated object to generate an automated testing script for the selected automating tool”)
Kulkarni does not disclose
an AI-based test case classification; an AI-based test case recommendation; and an AI-based test case quality assessment.

b. an AI-based test case classification ([0016] “The test case selection model, therefore, may be defined by weights associated with the data types.  In some cases, these weights may include coefficient multipliers of corresponding data types to generate an output of the test case selection model.”)
d. an AI-based test case recommendation ([0021] “The test case selection models may provide feedback as to any suggested changes [recommending data] to parameters pertaining to test cases.”) and 
e. an AI-based test case quality assessment ([abstract] “A test case selection system and method uses a test selection model to select test cases from a library of test cases to be used for quality assurance (QA) testing of a software application”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni and Baughman and further including an AI-based test case classification; an AI-based test case recommendation; and an AI-based test case quality assessment as taught by Culibrk in order to provide a selection system and method uses a test selection model to select test cases from a library of test cases to be used for quality assurance testing of a software application to maximize the chances of finding bugs from executing the selected test cases.

Per claims 34-36
They are method claims corresponding to the system claims 15-17 respectively and are rejected the same reason set forth in connection of the rejection of claims 15-17 above.

Per claims 20 and 24
They are method claim corresponding to the system claim 1 and are rejected the same reason set forth in connection of the rejection of claim 1 above.

Claims 2, 9, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman and Culibrk and further view of Sridhar et al.(US Pub. No. 20200341888 A1 hereinafter “Sridhar”)
Per claim 2 
The rejection of claim 1 is incorporated
Kulkarni discloses
d. a program generating Al test scripts ([0003] “Implementations of the present disclosure are generally directed to an automated testing script generation system.”)
But Kulkarni, Baughman and Culibrk do not disclose
a. a program supporting and performing Al test analysis and modeling b. a program supporting and performing Al test quality evaluation and c. a set of Al test connectors.
However, Sridhar discloses
12a. a program supporting and performing Al test analysis and modeling ([0004] “software test cases through analysis by the AI/ML test analyzer, and presentation by the software test automation platform shown in FIG. 1”)
13b. a program supporting and performing Al test quality evaluation ([0014] “by employing the AI/ML test analyzer 120, the software test automation platform can significantly reduce the cost, time spent, and complexity of the software testing process while driving improved quality”)
14c. a set of Al test connectors ([0025] “the AI/ML test analyzer can gather log data of prior test runs from the software test automation platform and associated database(s) 315 that it is connected to locally via a network [i.e. connector] (e.g., local area network)” and interfaces ([0013] “As seen in FIG. 1, the system 100 includes…software test automation user interface 150.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman and Culibrk and further including a program supporting and performing Al test analysis and modeling, a program supporting and performing Al test quality evaluation and a set of Al test connectors as taught by Sridhar in order to provide a method for software test automation that implements artificial intelligence  and machine learning for optimization of software testing.

Per claim 9
The rejection of claim 2 is incorporated
Kulkarni, Baughman and Culibrk do not disclose
a sub-program supporting an Al function quality assessment; a sub-program supporting an Al system quality assessment; a sub-program having requirement-based Al test coverages; a sub-program supporting model-based Al test coverage analyses; a sub-program supporting Al function test complexity analyses; and a sub-program supporting Al system test complexity analyses.

a sub-program supporting an Al function quality assessment and a sub-program supporting an Al system quality assessment (as illustrated in Fig. 2 & [0019] “generating predicted metrics and quality assessment data peraining running the test plans”)
a sub-program having requirement-based Al test coverages and a sub-program supporting model-based Al test coverage analyses ([0036] “AI/ML-driven analysis may predict that a different sequence for the test cases may be optimal for improving coverage of testing for the software workload”) 
a sub-program supporting Al function test complexity analyses and a sub-program supporting Al system test complexity analyses ([0014] “employing the AI/ML test analyzer 120, the software test automation platform can significantly reduce the cost, time spent, and complexity of the software testing process while driving improved quality”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman and Culibrk and further including a sub-program supporting an Al function quality assessment; a sub-program supporting an Al system quality assessment; a sub-program having requirement-based Al test coverages; a sub-program supporting model-based Al test coverage analyses; a sub-program supporting Al function test complexity analyses; and a sub-program supporting Al system test complexity analyses as taught by Sridhar in order to provide a method for software test automation that implements artificial intelligence  and machine learning for optimization of software testing.


It is a method claim corresponding to the system claim 2 and is rejected the same reason set forth in connection of the rejection of claim 2 above.

Per claim 28
It is a method claim corresponding to the system claim 9 and is rejected the same reason set forth in connection of the rejection of claim 9 above.

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman and Culibrk and further view of Venkat et al.(US Pub. No. 20200255909 A1 hereinafter “Venkat”), Adkins (US Pub. No. 20090132452 A1 hereinafter “Adkins”), Hamid et al.(US Pub. No. 20180329813 A1 hereinafter “Hamid”), Zhan et al.(US Pub. No. 20190087307 A1 hereinafter “Zhan”), and Osborne, II et al.(US Patent No. 6,775,824 B1 hereinafter “Osborne”)
Per claim 3
The rejection of claim 1 and is incorporated
Kulkarni, Baughman and Culibrk do not disclose
a. a sub-platform for testing medical/healthcare application specific UTAIS; b. a sub-platform for testing robotics application specific UTAIS; c. a sub-platform for testing mobile application specific UTAIS; d. a sub-platform for testing unmanned vehicle/drone application specific UTAIS; and e. a sub-platform for testing business application specific UTAIS.
But Venkat discloses
a sub-platform for testing medical/healthcare application ([0172] “When the digital and laboratory health care platform further includes application of one or more of the above in combination with or as part of a medical device or a laboratory developed test that is generally targeted to medical care and research, such laboratory developed test or medical device results may be enhanced and personalized through the use of artificial intelligence.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kulkarni, Baughman and Culibrk and further including a sub-platform for testing medical/healthcare application as taught by Venkat in order to provide method and system utilize a digital and laboratory health care platform to target medical care and research.
Adkins discloses
a sub-platform for testing robotics application ([0131] “Aside from the goal of testing this hypothesis, the invention serves as a practical means to create animal-like artificial intelligence that will have applications in the behavioral and robotic sciences.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kulkarni, Baughman and Culibrk and further including a sub-platform for testing robotics application as taught by Adkins in order to provide a means of examining hypotheses inspired by experimental data and provide a means of creating adaptive robotics.
Hamid discloses
a sub-platform for testing mobile application ([0005] “an automated mobile application test system that may be given basic human interaction processes for most or all mobile apps, a small number of specific directives for a specific mobile app to be tested and may then use techniques of artificial intelligence”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kulkarni, Baughman and Culibrk and further including a sub-platform for testing mobile application as taught by Hamid in order to use of computer systems in business information management, operations and predictive planning.  Specifically, the use of an automated, intelligent system for mobile application testing.
Zhan discloses
a sub-platform for testing unmanned vehicle application ([0009] “the acquiring a test result after executing a test operation on an unmanned vehicle application in a plurality of test scenarios comprises: starting the container image and applying an offline test to the unmanned vehicle application in a plurality of test scenarios simulated by a simulator, respectively”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kulkarni, Baughman and Culibrk and further including a sub-platform for testing unmanned vehicle application as taught by Zhan in order to provide a method for developing an unmanned vehicle application and solve the technical problem in the plurality of test scenarios.
Osborne discloses
a sub-platform for testing business application (col.4 lines 26-32 “FIG. 1 illustrates a test system 110 according to the present invention.  The system is testing application under test 114.  Application under test 114 could represent a database for a bank or an insurance company or it could represent an Internet application.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kulkarni, Baughman and Culibrk and further including a sub-platform for testing business application as taught by Osborne in order to provide a method to computer software applications and to testing computer software applications.

Per claim 22
It is a method claim corresponding to the system claim 3 and is rejected the same reason set forth in connection of the rejection of claim 3 above.

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman and Culibrk and further view of Murphy et al.(US Pub. No. 20150135049 A1 hereinafter “Murphy”) and Anand (US Pub. No. 20120288844 A1 hereinafter “Anand”)
Per claim 4 
The rejection of claim 1 is incorporated
Culibrk further discloses
2a sub-library of classified data models ([0016] “The test case selection model, therefore, may be defined by weights associated with the data types.  In some cases, these weights may include coefficient multipliers of corresponding data types to generate an output of the test case selection model.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Tu and teaching of Srivastava including an Al test resource library and an AI test solution in order to provide a method to evaluate bias in an artificial intelligence service that includes generating test data for determining the bias in the artificial intelligence service based on the bias specification and the bias context, and testing the artificial intelligence service for the bias with the generated test data.
Kulkarni, Baughman and Culibrk do not disclose
a sub-library of classified background media including classified background 27images, videos, and audio28s and a sub-library of classified object media including classified object images, videos, 29and audios.
But Murphy discloses
a sub-library of classified background media including classified background 27images, videos, and audio28s and a sub-library of classified object media including classified object images, videos, 29and audios ([0008] “a media file comprises content of text, audio, still images, photographs, animation, video...pass object the first media file with desired customization and play instructions to the primary media player” & [0030] “wherein the second media file is configured to be executed as a background to the first media file”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman and Culibrk and further including a sub-library of classified background media including classified background 27images, videos, and audio28s and a sub-library of classified object media including classified object images, videos, 29and audios as taught by 
Kulkarni, Baughman, Culibrk and Murphy do not disclose
a sub-library of classified texts and a sub-library of classified data augmentation.
But Anand discloses
a sub-library of classified texts ([0010] “Knowledge based methods include…preprocessing of texts by category”) and strings ([0036] “Identification of the key concepts in a query string is precisely the objective of machine learning.”);
Page 24 of 34Docket No. ZYG001 Utility Patent Applicationa sub-library of classified data augmentation ([0007] “procedural roles of providing support for data management and number-crunching and be available to augment or replace human intelligence with "artificial" intelligence”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk and Murphy and further including a sub-library of classified texts and a sub-library of classified data augmentation as taught by Anand in order to provide machines that can learn demonstrate capability to understand the meaning of natural human language to an extent.

Per claim 23
It is a method claim corresponding to the system claim 4 and is rejected the same reason set forth in connection of the rejection of claim 4 above.

Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman and Culibrk and further view of Sridhar and Perronnin et al.(US Pub. No. 20110040711 A1 hereinafter “Perronnin”) and Testardi (US Patent No. 6,249,882 B1 hereinafter “Testardi”)
Per claim 6 
The rejection of claim 2 is incorporated
Kulkarni, Baughman and Culibrk do not disclose
a sub-program for Al requirement analysis modeling, a sub-program for Al function test modeling, and a sub-program for test data modeling.
But Sridhar discloses
19a. a sub-program for Al requirement analysis modeling ([0010] “The AI/ML analyzer is designed to leverage the robust capabilities of AI/ML to provide an analysis of software tests used during automated software testing”)
20b. a sub-program for Al function test modeling ([0007] “Fig.5 illustrating an example of a process for applying AI/ML techniques to test creation, test execution, and test prediction in software test automation”)
23e. a sub-program for test data modeling ([0010] “The AI/ML analyzer can use AI/ML techniques in conjunction with collected software test log data”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman and Culibrk and further including a sub-program for Al requirement analysis modeling, a sub-program for Al function test modeling, and a sub-program for test data modeling as taught by Sridhar in order to predict an optimal combination of software 
Kulkarni, Baughman, Culibrk and Sridhar do not disclose
a sub-program for multi-dimension (mD) classification.
But Perronnin discloses
a sub-program for multi-dimension (mD) classification ([0012] “a linear classifier configured for classifying a test sample vector input in a first multi-dimension space, the classifier operating in a second multi-dimension space”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kulkarni, Baughman, Culibrk and Sridhar and further including a sub-program for multi-dimension (mD) classification as taught by Perronnin in order to facilitate classification which is sufficient to provide a unique signature for each object and incorporate substantially less data than the original object.
Kulkarni, Baughman, Culibrk and Sridhar do not disclose
a sub-program for white-box Al test modeling.
But Testardi discloses
a sub-program for white-box Al test modeling (col.9 lines 45-46 “present invention as operable to perform white box testing techniques on a program under test.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk and Sridhar and further including a sub-program for multi-dimension (mD) classification as taught by Testardi in order to allow precise control of the 

Per claim 25
It is a method claim corresponding to the system claim 6 and is rejected the same reason set forth in connection of the rejection of claim 6 above.

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman, Culibrk and Sridhar and further view of Channagiri et al. (US Pub. No. 20150331733 A1 hereinafter “Channagiri”) and Garavaglia (US Pub. No. 20110246967 A1 hereinafter “Garavaglia”)
Per claim 7 
The rejection of claim 2 is incorporated
Kulkarni further discloses
29c. an Al test scripting program supporting test script generation; d. an Al test runner supporting auto test execution, control, and monitoring ([0006] “applying, based on the processing, the script template to the intended interaction and the correlated object to generate an automated testing script for the selected automating tool; and executing the automated testing script to test one or more functions of the display page supporting the test scenario.”)30
Kulkarni, Baughman, Culibrk and Sridhar do not disclose
an Al test generator supporting multi-dimension (mD) test generation.
But Channagiri discloses
an Al test generator supporting multi-dimension (mD) test generation ([0050] “The indication of the test script can be implemented with various techniques…Aspects of the disclosure can also implement a multi-dimensional indexing structure”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk and Sridhar and further including an Al test generator supporting multi-dimension (mD) test generation as taught by Channagiri in order to analyze a structure that indexes indications of the test scripts stored in the test script storage and the analyzer indexes into this structure with a determined tag to determine an indication of a test script.
Kulkarni, Baughman, Culibrk and Sridhar do not disclose
an Al test specific scripting language as an extension of existing test script 28language.
But Garavaglia discloses
an Al test specific scripting language as an extension of existing test script 28language ([0015] “These tools, Such as Hewlett Packard's Quick Test Pro, provide rich scripting languages with test specific extensions built into it.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk and Sridhar and further including an Al test specific scripting language as an extension of existing test script 28language as taught by Garavaglia in order to provide a rich coding environment in their own execution environment through the under lying test harness to other test cases.


It is a method claim corresponding to the system claim 7 and is rejected the same reason set forth in connection of the rejection of claim 7 above.

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman, Culibrk and Sridhar and further view of Venkat, Adkins, Hamid, Zhan, and Osborne. 
Per claim 8 
The rejection of claim 2 is incorporated
Kulkarni, Baughman, Culibrk and Sridhar do not disclose
a set of Al test connectors or interfaces supporting test automation and service for 3AI-powered medical applications, i.e., medical application specific artificial 4intelligence system(s).
But Venkat discloses
test automation and service for 3AI-powered medical applications, i.e., medical application specific artificial 4intelligence system(s) ([0172] “When the digital and laboratory health care platform further includes application of one or more of the above in combination with or as part of a medical device or a laboratory developed test that is generally targeted to medical care and research, such laboratory developed test or medical device results may be enhanced and personalized through the use of artificial intelligence.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk and Sridhar and further including test automation and service for 3AI-
Sridhar discloses AI test connectors or interfaces, but Kulkarni, Baughman, Culibrk and Sridhar do not disclose
a set of Al test connectors or interfaces supporting test automation and service for 6AI-powered robotics applications, i.e., robotics application specific artificial 7intelligence system(s).
But Adkins discloses
test automation and service for 6AI-powered robotics applications, i.e., robotics application specific artificial 7intelligence system(s) ([0131] “Aside from the goal of testing this hypothesis, the invention serves as a practical means to create animal-like artificial intelligence that will have applications in the behavioral and robotic sciences.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk and Sridhar and further including test automation and service for 6AI-powered robotics applications, i.e., robotics application specific artificial 7intelligence system(s) as taught by Adkins in order to provide a means of examining hypotheses inspired by experimental data and provide a means of creating adaptive robotics.
Sridhar discloses AI test connectors or interfaces, but Kulkarni, Baughman, Culibrk and Sridhar do not disclose
a set of Al test connectors or interfaces supporting test automation and service for 9AI-powered unmanned vehicle applications, i.e., unmanned vehicle application 10specific artificial intelligence system(s)
But Zhan discloses
test automation and service for 9AI-powered unmanned vehicle applications, i.e., unmanned vehicle application 10specific artificial intelligence system(s) ([0009] “the acquiring a test result after executing a test operation on an unmanned vehicle application in a plurality of test scenarios comprises: starting the container image and applying an offline test to the unmanned vehicle application in a plurality of test scenarios simulated by a simulator, respectively”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk and Sridhar and further including test automation and service for 9AI-powered unmanned vehicle applications, i.e., unmanned vehicle application 10specific artificial intelligence system(s) as taught by Zhan in order to provide a method for developing an unmanned vehicle application and solve the technical problem in the plurality of test scenarios.
Sridhar discloses AI test connectors or interfaces, but Kulkarni, Baughman, Culibrk and Sridhar do not disclose
a set of Al test connectors or interfaces supporting test automation and service for 12AI-powered business applications, i.e., business application specific artificial 13intelligence system(s)
But Osborne discloses
test automation and service for 12AI-powered business applications, i.e., business application specific artificial 13intelligence system(s) (col.4 lines 26-32 “FIG. 1 illustrates a test system 110 according to the present invention.  The system is testing application under test 114.  Application under test 114 could represent a database for a bank or an insurance company or it could represent an Internet application.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk and Sridhar and further including test automation and service for 12AI-powered business applications, i.e., business application specific artificial 13intelligence system(s)as taught by Osborne in order to provide a method to computer software applications and to testing computer software applications.
Sridhar discloses AI test connectors or interfaces, but Kulkarni, Baughman, Culibrk and Sridhar do not disclose
a set of Al test connectors or interfaces supporting test automation and service for 15AI-powered mobile applications, i.e., mobile application specific artificial 16intelligence system(s)
But Hamid discloses
test automation and service for 15AI-powered mobile applications, i.e., mobile application specific artificial 16intelligence system(s) ([0005] “an automated mobile application test system that may be given basic human interaction processes for most or all mobile apps, a small number of specific directives for a specific mobile app to be tested and may then use techniques of artificial intelligence”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk and Sridhar and further including test automation and service for 15AI-powered mobile applications, i.e., mobile application specific artificial 16intelligence system(s) as taught by Hamid in order to use of computer systems in business information management, operations and predictive planning.  Specifically, the use of an automated, intelligent system for mobile application testing.

Per claim 27
It is a method claim corresponding to the system claim 8 and is rejected the same reason set forth in connection of the rejection of claim 8 above.

Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne and further view of Savidge et al. (US Pub. No. 20180165180 A1 hereinafter “Savidge”)
Per claims 10 and 29
The rejection of claim 3 is incorporated
Kulkarni, Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne do not disclose
an intelligent medical system test simulator interfaceable with medical/healthcare 30application specific UTAIS and Page 26 of 34Docket No. ZYG001 Utility Patent Applicationan intelligent medical system test service manager interfaceable with the 2intelligent medical system test simulator and the medical/healthcare application 3specific UTAIS.
But Savidge discloses
medical system test simulator interfaceable with medical/healthcare 30application and Page 26 of 34Docket No. ZYG001 Utility Patent Applicationmedical system test service manager interfaceable with the 2intelligent medical system test simulator and the medical/healthcare application ([0017] “processed by the software application or service under test, such as a name, address, a simulated account number, a phone number, an email address, simulated health information, simulated financial information, and/or the like.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne and further including medical system test simulator interfaceable with medical/healthcare 30application and Page 26 of 34Docket No. ZYG001 Utility Patent Applicationmedical system test service manager interfaceable with the 2intelligent medical system test simulator and the medical/healthcare application as taught by Savidge in order to provide a testing method processed by the software test module may include one or more batch files configured with validated information capable of simulating the number and variety of responses that may be encountered once the application is released.

Per claim 29
It is a method claim corresponding to the system claim 10 and is rejected the same reason set forth in connection of the rejection of claim 10 above.

Claims 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne and further view of Park et al. (US Pub. No. 20110307860 A1 hereinafter “Park”)

The rejection of claim 3 is incorporated
Kulkarni, Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne do not disclose
an intelligent robot test simulator interfaceable with robotics application specific 8UTAIS and 9an intelligent robot test service manager interfaceable with the intelligent robot 10test simulator and the robotics application specific UTAIS.
But Park discloses
robot test simulator interfaceable with robotics application and 9robot test service manager interfaceable with the intelligent robot 10test simulator and the robotics application ([0023] “FIG. 1 is a diagram illustrating a configuration of a simulation-based interface testing automation system for robot software components”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne and further including robot test simulator interfaceable with robotics application and 9robot test service manager interfaceable with the intelligent robot 10test simulator and the robotics application as taught by Park in order to provide a simulation-based interface testing automation system and method that may automatically generate a test case for testing robot software components.

Per claim 30
It is a method claim corresponding to the system claim 11 and is rejected the same reason set forth in connection of the rejection of claim 11 above.

Claims 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne and further view of Nagamalla et al. (US Pub. No. 20150363304 A1 hereinafter “Nagamalla”)
Per claims 12 and 31
The rejection of claim 3 is incorporated
Kulkarni, Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne do not disclose
an intelligent mobile system test simulator interfaceable with mobile application 15specific UTAIS and 16an intelligent mobile system test service manager interfaceable with the intelligent 17mobile system test simulator and the mobile application specific UTAIS.
But Nagamalla discloses
an intelligent mobile system test simulator interfaceable with mobile application 15specific UTAIS and 16an intelligent mobile system test service manager interfaceable with the intelligent 17mobile system test simulator and the mobile application specific UTAIS ([0065] “The system under test 210 may simulate a browser installed on a computing device (e.g., computing device 1210 shown in FIG. 12), a mobile browser installed on a mobile device (e.g., mobile device 1000 shown in FIG. 10), or a native application installed on a mobile device or other computing Device” & [0083] “The declarative testing tool 140 is an intelligent system and understands the system under test 210.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne and further including an intelligent mobile system test simulator interfaceable with mobile application 15specific 

Per claim 31
It is a method claim corresponding to the system claim 12 and is rejected the same reason set forth in connection of the rejection of claim 12 above.

Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman, Culibrk, Venkat, Adkins, Hamid, and Osborne and further view of Zhan.
Per claims 13 and 32
The rejection of claim 3 is incorporated
Kulkarni, Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne do not disclose
an intelligent unmanned vehicle/drone test simulator interfaceable with unmanned 22vehicle application specific UTAIS and 23an intelligent unmanned vehicle/drone test service manager-with the intelligent 24unmanned vehicle/drone test simulator and the unmanned vehicle application 25specific UTAIS.
But Zhan discloses
unmanned vehicle test simulator interfaceable with unmanned 22vehicle application and 23unmanned vehicle test service manager-with the intelligent 24unmanned vehicle/drone test simulator and the unmanned vehicle application ([0009] “the acquiring a test result after executing a test operation on an unmanned vehicle application in a plurality of test scenarios comprises: starting the container image and applying an offline test to the unmanned vehicle application in a plurality of test scenarios simulated by a simulator, respectively”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk, Venkat, Adkins, Hamid, Zhan, and Osborne and further including unmanned vehicle test simulator interfaceable with unmanned 22vehicle application and 23unmanned vehicle test service manager-with the intelligent 24unmanned vehicle/drone test simulator and the unmanned vehicle application as taught by Zhan in order to provide a method for developing an unmanned vehicle application and solve the technical problem in the plurality of test scenarios.

Per claim 32
It is a method claim corresponding to the system claim 13 and is rejected the same reason set forth in connection of the rejection of claim 13 above.

Claims 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni, and in view of Baughman, Culibrk, Venkat, Adkins, Hamid, and Zhan and further view of Osborne.
Per claims 14 and 33
The rejection of claims 3 is incorporated
Kulkarni, Baughman, Culibrk, Venkat, Adkins, Hamid, and Zhan do not disclose
an intelligent business system test simulator interfaceable with business 30application specific UTAIS and Page 27 of 34Docket No. ZYG001 Utility Patent Applicationan intelligent business system test service manager interfaced with the intelligent 2business system test simulator and the business application specific UTAIS.
But Osborne discloses
business system test simulator interfaceable with business 30application and Page 27 of 34Docket No. ZYG001 Utility Patent Applicationbusiness system test service manager interfaced with the intelligent 2business system test simulator and the business application (col.3 lines 35-40 “a test system that generates test code for components of an application under test using interface information about the components. In the preferred embodiment, the generated test code simulates use of a particular software object within an application by a plurality of simultaneous users.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman, Culibrk, Venkat, Adkins, Hamid, and Zhan and further including business system test simulator interfaceable with business 30application and Page 27 of 34Docket No. ZYG001 Utility Patent Applicationbusiness system test service manager interfaced with the intelligent 2business system test simulator and the business application as taught by Osborne provide a tool simulates on an application under test and provide information about the performance of the application.

Per claim 33
It is a method claim corresponding to the system claim 14 and is rejected the same reason set forth in connection of the rejection of claim 14 above.

Claims 18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni et, and in view of Baughman and Culibrk and further view of Hu et al. (U.S. Pub. No. 20150058826 A1 hereinafter “Hu”)
Per claim 18
The rejection of claim 1 is incorporated
Culibrk further discloses
a. an AI-based bug report ([0012] “the testing entity may perform the indicated tests and report back outcomes of the tests, such as any bugs found.”)
e. an AI-based debugging quality assessment ([0012] “the QA testing may be more effective if the selection of test cases to be tested by the testing entities are those that are more likely to generate bug reports.”)
Kulkarni, Baughman and Culibrk do not disclose
an AI-based bug classification; an AI-based debugging generation; and an AI-based debugging validation.
But Hu discloses
b. an AI-based bug classification ([0073] “The disclosed subject matter can automatically classify bug reports for the developer”)
c. an AI-based debugging generation ([0030] “The disclosed subject matter can generate test-cases to help developers independently reproduce bugs.”)
d. an AI-based debugging validation ([0076] “The disclosed subject matter classifies the report as a likely bug, so developers can inspect the trace and modify the timing of the events in the MonkeyRunner test-case to verify the bug.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni,  Baughman and Culibrk and further including an AI-based bug classification; an AI-based debugging generation; and an AI-based debugging validation as taught by Hu in order to provides methods of detecting and diagnosing software bugs in mobile apps by executing the app in an approximate execution mode.

Per claim 37
It is a method claim corresponding to the system claim 18 and is rejected the same reason set forth in connection of the rejection of claim 18 above.

Claims 19 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over by Kulkarni et, and in view of Baughman and Culibrk and further view of Hu and Ayyaswami (U.S. Pub. No. 20170053242 A1 hereinafter “Ayyaswami”)
Per claim 19
The rejection of claim 1 is incorporated
Culibrk further discloses
b. an AI-based test data classification ([0016] “The test case selection model, therefore, may be defined by weights associated with the data types.  In some cases, these weights may include coefficient multipliers of corresponding data types to generate an output of the test case selection model.”)
c. an AI-based data generation and augmentation ([0014] “artificial intelligence to generate and/or update test case selection models for the selection of test cases”
e. an AI-based test data quality assessment ([abstract] “A test case selection system and method uses a test selection model to select test cases from a library of test cases to be used for quality assurance (QA) testing of a software application”)
Kulkarni, Baughman and Culibrk do not disclose
an AI-based big data search.
But Ayyaswami discloses
an AI-based big data search ([0049] “full text search engine is created and developed and tested to send data on to Data access layer and visualization tool kits in order to make analysis of the data and its predictive/forecasting information of the Big data analysed”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, Baughman and Culibrk and further including an AI-based big data search as taught by Ayyaswami in order for system and method for providing big data analytics framework for predictive and qualitative analysis for application developers, data scientists and system engineer.
Kulkarni, Baughman, Culibrk and Ayyaswami do not disclose
an AI-based test data validation.
But Hu discloses
an AI-based test data validation ([0029] “The disclosed subject matter then provides (1) a set of verified bugs 26 accompanied with test-cases that can reproduce the bugs on clean devices independent”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kulkarni, 

Per claim 38
It is a method claim corresponding to the system claim 19 and is rejected the same reason set forth in connection of the rejection of claim 19 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191     

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191